Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed. 
Ono (US Patent No. 10,244,165, hereinafter Ono) is the most relevant prior art of record but fails to anticipate or render obvious the following limitations as claimed.
Re claim 1, Ono fails to teach or suggest “ and an annular optical system focus adjustment mechanism that adjusts a focal point of the annular optical system by integrally moving the central optical system and the image sensor along an optical axis with respect to the annular optical system2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 1.
Dependent claims 2-20 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ono is the most relevant prior art of record but fails to anticipate or render obvious the aforementioned limitations as claimed.
Ono discloses, an imaging device that “selectively receives the beams, a pan/tilt mechanism (32) that moves a direction of an imaging optical axis of the telephoto optical system with respect to a direction of an imaging optical axis of the wide-angle optical system, and an image acquisition unit (22) that acquires a wide-angle image received from the directional sensor (17) through the wide-angle optical system and a telephoto image received from the directional sensor (17) through the telephoto optical system” (Abstract).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.